Citation Nr: 1502152	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-48 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a left ankle fracture, status post-surgical repair.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel
INTRODUCTION

The Veteran served on active duty from October 1994 to October 1998 with additional service in the Marine Corps Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  In the April 2010 rating decision, the RO increased the Veteran's service-connected left ankle fracture, status post-surgical repair, to a compensable evaluation of 10 percent disabling, effective January 5, 2010.  The Veteran testified as to his left ankle symptoms at a January 2011 Board hearing.  The issue was remanded by the Board in September 2011.  The Veteran testified before the undersigned Veterans Law Judge in an August 2013 Board hearing.  A transcript of both hearings is of record.

In November 2014, the Veteran was offered an additional hearing by a new Veterans Law Judge as the issue on appeal was considered at two Board hearings conducted by two different Veterans Law Judges.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2014).  The letter informed the Veteran that if he did not reply within 30 days, the Board would assume he did not want a third hearing and would proceed accordingly.  The Veteran did not reply to the November 2014 correspondence; consequently, he is presumed to have waived the opportunity to have a third hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.








REMAND

The Veteran is seeking entitlement to a higher disability rating for his service-connected left ankle disability.  The Board notes that the most recent VA examination for the Veteran's left ankle was in November 2012, over two years ago.  

Since that time, the Veteran has indicated a worsening of his service-connected disability.  Specifically, in his January 2013 substantive appeal and during his August 2013 Board hearing, the Veteran asserted that the severity of his left ankle disability was worse since his last VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo VA examination to evaluate his left ankle disability.

The contents of the Veteran's entire claim file, to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should reflect consideration of the Veteran's documented medical history and lay assertions. 

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.  The examiner should identify and completely describe all current symptomatology, and describe the impact of such on the Veteran's daily functioning, and in particular his occupational functioning. 

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

2.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________		__________________________
        K.J. ALIBRANDO			                      RYAN T. KESSEL
       Veterans Law Judge			          Veterans Law Judge
      Board of Veterans' Appeals			      Board of Veterans' Appeals



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

